Citation Nr: 0822853	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  

The veteran requested a Board hearing in his February 2004 
substantive appeal.  He then clarified he wanted a 
videoconference hearing in a September 2004 request.  
However, he failed to report for the hearing scheduled for 
February 2006.  He has not explained his absence or requested 
to reschedule the hearing.  Therefore, the Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

The Board previously remanded this case in August 2006 and 
September 2007 for further development.  

The veteran also perfected an appeal of the RO's denial of a 
higher rating for his thoracic spine disorder.  However, the 
Board awarded him a higher 40 percent rating for his thoracic 
spine disorder in the September 2007 decision, while, 
as mentioned, remanding the claim for a TDIU to the Appeals 
Management Center (AMC) for further development.  And the 
veteran has not since appealed for an even higher rating or 
for an earlier effective date for his thoracic spine 
disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the veteran must separately appeal these downstream 
issues).  So only the TDIU claim remains.




FINDINGS OF FACT

1.  The veteran has one service-connected disability - the 
thoracic spine disorder, rated as 20-percent disabling prior 
to December 28, 2006, and as 40-percent disabling since 
December 28, 2006.

2.  The evidence does not show the veteran is unable to 
obtain and maintain a substantially gainful occupation due to 
his service-connected thoracic spine disorder.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.3, 4.16, 
4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2006 and 
December 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him of the information and evidence not of record 
that was necessary to substantiate his TDIU claim; (2) 
informing him of the information and evidence VA would obtain 
and assist him in obtaining; (3) informing him of the 
information and evidence he was expected to provide; and (4) 
requesting that he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, both letters from the RO further advised him 
that a disability rating and an effective date will be 
assigned when service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board sees the RO did not provide the veteran with VCAA 
notice prior to the April 2003 adverse determination on 
appeal.  But in Pelegrini II, the Court clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006)

Here, after providing VCAA notice to the veteran in August 
2006 and December 2007, the RO went back and readjudicated 
the TDIU claim in the January 2008 SSOC.  So each time after 
providing the required notice, the RO reconsidered the TDIU 
claim - including addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his TDIU claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service medical records (SMRs), his VA treatment records, and 
afforded him several VA examinations.  The case was also 
remanded twice to further assist the veteran in developing 
the evidence.  In response to the VCAA letters, he has 
submitted personal statements, private medical evidence, and 
employment records.  The Board is satisfied as to compliance 
with its August 2006 and September 2007 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Most 
importantly, in June 2007, the veteran indicated he had no 
further additional evidence to submit.  Therefore, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Governing Laws and Regulations for TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent. Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the rating schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

If a veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected conditions and advancing age, which 
would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. 
Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).    

Analysis - TDIU

Here, the veteran contends that he is unable to secure 
employment due to his service-connected thoracic spine 
disability.  The veteran last worked in July 1992 after a 24-
year career as a rigger foreman at Bethlehem Steel.  The 
veteran also has sustained significant nonservice-connected 
right and left foot injuries.  The veteran did not finish 
high school.  He is currently 59 years of age.  See original 
compensation claim dated in August 1977; Bethlehem Steel 
disability records dated from 1993 to 1995; and personal 
statements dated in June 1994 and May 2003.    

The evidence of record shows the veteran has a single 
service-connected disability, residuals of a compression 
fracture of the thoracic spine, rated as 20-percent disabling 
prior to December 28, 2006, and as 40-percent disabling since 
December 28, 2006.  The Board already adjudicated his claim 
for a higher rating for this thoracic spine disorder and 
found no basis to increase the rating for it beyond these 20- 
and 40-percent levels mentioned for the respective time 
periods.  Therefore, he does not meet the threshold minimum 
rating requirements for consideration of a TDIU under 
38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 4.25 (combined 
ratings table).  



Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected thoracic spine disorder, which would otherwise 
entitle him to a TDIU under 38 C.F.R. § 4.16(b).  But the 
Board finds no basis for an extra-schedular award of a TDIU.

In this case, as in Van Noose, there simply is no evidence of 
unusual or exceptional circumstances to warrant a total 
disability rating based on the veteran's service-connected 
thoracic spine disability alone.  The Board emphasizes that 
the evidence of record is replete with references to the 
impact of the veteran's nonservice-connected right and left 
foot disorders on his employment.  In several personal 
statements and per the reports of VA examiners, the veteran 
discussed his post-service 1988 work-related injury to the 
right foot for which he underwent five surgeries.  In 
addition, in the early 1990s, he had two toes amputated on 
his left foot because of a motorcycle accident.  He also 
appears to have suffered another post-service nonservice-
connected injury to his feet and back in 2001 for which he 
says he was in a coma for 38 days.  See April 2003 VA 
physical.  Bethlehem Steel records dated from 1993 to 1995 
reported that he stopped working in July 1992 because of 
severe nonservice-connected disability to his right foot, for 
which he received disability.  No medical record supports the 
claim that the service-connected thoracic spine disorder, 
standing alone, caused the veteran's unemployment.  Earlier 
VA examinations conducted in the 1980s reveal that the 
veteran missed some time from work due to his thoracic back 
disability, but there is no indication at that time or later 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected thoracic spine disability.  The final July 
1995 report from Bethlehem Steel stated that the veteran 
could still work with restrictions in a job where he could be 
seated most of the time.  Most importantly, the December 2006 
VA examiner found that after considering the impairment 
caused by his service-connected thoracic spine disability, 
the veteran could still engage in light duty clerical desk 
work.

Overall, the post-service medical records, including many of 
the veterans own personal statements, as a whole, provide 
very strong evidence against his TDIU claim as they indicate 
the severe nature of his nonservice-related disabilities.  

The veteran himself does not have the medical expertise to 
find that his service-related thoracic spine disorder, 
standing alone, causes him not to work.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  In fact, 
his own Bethlehem Steel work records do not support such a 
finding.

Therefore, the criteria for awarding TDIU are not met on 
either a schedular or extra-schedular basis.  38 C.F.R. § 
4.16.  Accordingly, the Board finds that the preponderance of 
the evidence is against entitlement to TDIU.  38 C.F.R. § 
4.3.  


ORDER

A TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


